DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1, 2, 4, 6-11, 13, 15, 16, and 17 in the reply filed on 11/16/2020 is acknowledged. To correct a typographical error, claim 4 is considered part of the elected group and claim 3 is canceled. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112 (b) for being indefinite since it is not clear if the hopper is being positively claimed or an optional limitation along with the asphalt binder or asphalt emulsion. Correction/clarification is required. 
All claims depending on claim 1 are rejected under 35 U.S.C. 112 (b) for depending on claim 1 and not clarifying/correcting

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6, 8, 9, 10, 11, 13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Eliot (U.S. Publication 2014/0119829) in view of Musil (U.S. Patent 2010/0020630).
Regarding claim 1, Elliot teaches a mobile asphalt mix plant (paragraph 3); comprising: a trailer (paragraph 19 and figure 3); a generator mounted on the trailer (paragraph 33 generator); one or more wave guides configured to direct microwave energy into one or more heating vessels (paragraph 28 teaches wave guides that direct microwave energy to two heating chambers); a conveyor configured to move unheated asphalt mix and optionally added asphalt binder or asphalt emulsion from a hopper to the heating vessel (paragraph 31 teaches an asphalt conveyor, the materials being worked upon are considered intended use). Regarding claim 9, Elliot teaches A stationary batch asphalt mix plant (paragraph 3, the mix plant is considered capable of being stationary) a microwave energy system powered by a generator (paragraph 33), one or more wave guides configured to direct microwave energy into one or more heating vessels (paragraph 28 teaches a wave guide and heating chambers), a conveyor configured to move unheated asphalt mix and optionally added asphalt binder or asphalt emulsion from a hopper to the heating vessel (paragraph 33 teaches a conveyor).
Regarding claim 1, Elliot is silent to the generator being an electric generator, the hopper, and a silo for storing the finished product. Regarding claim 9, Elliot is silent to the electric source and a silo for storing finished asphalt product from the heating vessel. 
Regarding claim 1, Musil teaches an electric generator (paragraph 39) and a silo (280) and a feed hopper (item 40 is considered reading on a hopper). Regarding claim 9, Musil teaches an electric source (paragraph 39) and a silo for storing finished asphalt product (item 280). 
It would have been obvious to one of ordinary skill in the art to modify the mixer of Elliot with the feed and power configuration of Musil in order to improve the degree of mixing within the mixer. 
Regarding claim 2, Elliot teaches the mobile batch asphalt mix plant of claim 1, wherein the asphalt mix comprises aggregate (paragraph 15, the materials are considered intended use of the mobile batch asphalt mix plant ). 
Regarding claim 4, Elliot teaches wherein the microwave energy system comprises a single microwave transmitter or a plurality of microwave transmitters (paragraph 28 teaches a minimum of four microwave transmitter units). 
Regarding claim 6, Elliot teaches wherein the one or more heating vessels contain agitation mechanisms to mix the asphalt mix and optionally added asphalt binder or asphalt emulsion during heating (paragraph 11 teaches mixing equipment which is considered reading on agitation mechanisms).
Regarding claim 8, Elliot teaches further comprising a pug mill configured to mix the heated finished asphalt mix before being moved to the silo for storage (paragraph 8).
Regarding claim 10, Elliot teaches the mobile batch asphalt mix plant of claim 1, wherein the asphalt mix comprises aggregate (paragraph 15, the materials are considered intended use of the mobile batch asphalt mix plant ). 
Regarding claim 11, Elliot teaches wherein the asphalt mix comprises 100% RAP (paragraph 39). 
Regarding claim 13, Elliot teaches wherein the microwave energy system comprises a single microwave transmitter or a plurality of microwave transmitters (paragraph 28 teaches a minimum of four microwave transmitter units).
Regarding claim 15, Elliot teaches wherein the one or more heating vessels contain] agitation mechanisms configured to mix the asphalt mix and optionally added asphalt binder or asphalt emulsion during heating (paragraph 11 teaches mixing equipment which is considered reading on agitation mechanisms).
Regarding claim 17, Elliot teaches further comprising a pug mill configured to mix the heated finished asphalt mix before being moved to the silo for storage (paragraph 8).

Claims 7 and 16 are rejected under are rejected under 35 U.S.C. 103 as being unpatentable over Eliot (U.S. Publication 2014/0119829) in view of Musil (U.S. Patent 2010/0020630) in further view of Rouse (U.S. Patent 5,447,388).
Elliot is silent to the language of claims 7 and 16. 
Regarding claims 7 and 16, Rouse teaches wherein the agitation mechanism comprises a plurality of paddles that move the asphalt mix and optionally added asphalt binder or asphalt emulsion from one side of the heating vessel to another side of the heating vessel during heating (column 1 line 68 to column 2 line 2).
It would have been obvious to one of ordinary skill in the art modify the mixer of Elliot in view of Musil with the paddle configuration of Rouse in order to better control the degree of agitation.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628.  The examiner can normally be reached on Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANSHU BHATIA/Primary Examiner, Art Unit 1774